DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art discloses an apparatus for characterisation of a sample, comprising: a first detector for imaging or spectroscopy; a second detector for imaging or spectroscopy; and a toroidal capacitor type electrostatic energy analyser, wherein the toroidal capacitor type electrostatic energy analyser includes a first and a second entrance aperture arranged such that charged particles emitted from a sample and passing through the first entrance aperture traverse a first trajectory through the toroidal capacitor type electrostatic energy analyser to be incident at the first detector, and charged particles emitted from a sample and passing through the second entrance aperture traverse a second trajectory through the toroidal capacitor type electrostatic energy analyser to be incident at the second detector.  However, the prior art fails to disclose this in conjunction with a deflection assembly, arranged to direct charged particles emitted from the sample along a first path towards the first entrance aperture and/or along a second path towards the second entrance aperture of the toroidal capacitor type electrostatic energy analyser, as claimed in claim 1.  Claims 2-10 are allowed by virtue of their dependency on claim 1.
Prior art discloses a method of characterisation of a sample, comprising: receiving, at a toroidal capacitor type electrostatic energy analyser, charged particles emitted from a sample, wherein the toroidal capacitor type electrostatic energy analyser includes a first and a second entrance aperture and the received charged particles pass through the first or the second entrance aperture on entry to the toroidal capacitor type electrostatic energy analyser; and traversing the charged particles received through the first entrance aperture on a first trajectory through the electrostatic analyser to be incident at a first detector for imaging or spectroscopy, and/or traversing the charged particles received through the second entrance aperture on a second trajectory through the electrostatic analyser to be incident at a second detector for imaging or spectroscopy.  However, the prior art fails to disclose this in conjunction with wherein prior to receiving at the toroidal capacitor type electrostatic energy analyser the charged particles emitted from the sample, the method further comprises directing charged particles emitted from the sample along a first path towards the first entrance aperture, and/or along a second path towards the second entrance aperture, as claimed in claim 11.  Claims 12-21 are allowed by virtue of their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



June 14, 2022